                Case 1:16-cv-04584-LGS Document 334 Filed 02/09/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 JOHN COTTAM,                                                   :
                                              Plaintiff,        :
                                                                :     16 Civ. 4584 (LGS)
                            -against-                           :
                                                                :           ORDER
 GLOBAL EMERGING CAPITAL GROUP, LLC, et :
 al.,                                                           :
                                              Defendants.       :
 ------------------------------------------------------------ X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on January 29, 2021, the Court issued an Order directing Plaintiff to file a letter

providing a current physical address, e-mail address and phone number.

        WHEREAS, no such letter was filed. It is hereby

        ORDERED that, by February 12, 2021, Plaintiff shall file a letter providing his current

contact information. Failure to do so may result in dismissal of Plaintiff’s damages claims. In light of

the current global health crisis, parties proceeding pro se are encouraged to submit all filings by e-mail

to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Pro se parties also are encouraged to consent to

receive all court documents electronically. A consent to electronic service form is available on the

Court’s website. Pro se parties who are unable to use e-mail may submit documents by regular mail or

in person at the drop box located at the U.S. Courthouses in Manhattan (500 Pearl Street) and White

Plains (300 Quarropas Street). For more information, including instructions on this new e-mail service

for pro se parties, please visit the Court’s website at nysd.uscourts.gov. It is further

        ORDERED that, by February 11, 2021, Defendant shall serve by e-mail, a copy of this Order

on Plaintiff.



Dated: January 29, 2021
       New York, New York
